Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to an intraocular lens.
Group II, claim(s) 9, drawn to an intraocular lens fixing assistance system.
Group III, claim(s) 10, drawn to an image processing apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common feature between groups I, II and III is the intraocular lens with an optical part that has a mark detectable under illumination of a specific wavelength range.  As demonstrated by the reference Wiechmann et al. (US 2011/0264209), at least one independent claim of the application does not avoid the prior art since the reference teaches an intraocular lens with a mark that is detectable under illumination at a certain wavelength. Therefore, the common feature between all groups, an intraocular lens with a mark that is detectable under illumination at a certain wavelength does not provide a contribution over the prior art, and thus, cannot be a special technical feature. 
During a telephone conversation with Hopeton Walker on September 22, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiechmann et al. (US 2011/0264209).

Referring to claim 1, Wiechmann et al. discloses an intraocular lens comprising: an optical part(lens body 12) having a mark(16) that is detectable under illumination of a specific wavelength range outside a wavelength range of visible light(abstract); and a support part(fixing means, 14) that supports the optical part, wherein the mark(16) is indicated by a geometric pattern that allows for identification 
Referring to claim 2, Wiechmann et al. discloses the geometric pattern of the mark is constituted by a dot or a line, and a combination of these components (see Figs 2-8, marks 16, Fig. 7).
Referring to claim 3, Wiechmann et al. discloses the mark(16) indicates the optical center position of the optical part by a barycentric position of the geometric pattern, a singular point, or a virtual point identified on a basis of a component constituting the geometric pattern(see Fig. 6 for singular point; paragraph 39, discloses that a dot-shaped mark 16, is formed in the center of the lens body 12).
Referring to claim 4, Wiechmann et al. wherein the mark indicates a tilt of the intraocular lens, as information regarding posture of the optical part, by a distortion of the geometric pattern, or a misalignment between at least two of the geometric patterns placed at different positions in a direction of an optical axis of the optical part (Figs. 2-7, and disclose markings capable of indicating a tilt by a distortion of the geometric pattern).
Referring to claim 6, Wiechmann et al. discloses the mark is applied in such a way that the mark includes at least the optical center position of the optical part(Fig. 6; paragraph 39 discloses the dot-shaped mark 16, is formed in the center of the lens body 12).
Referring to claim 7, Wiechmann et al. discloses wherein the optical part is further provided with a second mark that allows for identification of lens information relating to characteristics or manufacturing of the intraocular lens(paragraph 13 discloses marks (there can be two marks), that comprises letter, digits and or/bar codes).
Referring to claim 8, Wiechmann et al. discloses wherein the mark is applied to the optical part by using a paint constituted by a substance that causes unique absorption or scattering, fluorescence, or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiechmann et al. (US 2011/0264209) in view of Mirlay (US 2013/0073039).

Referring to claim 4, Wiechmann et al. discloses a lens with markers (16). 
Wiechmann et al. lacks a detailed description of wherein the mark indicates a tilt of the intraocular lens, as information regarding posture of the optical part, by a distortion of the geometric pattern, or a misalignment between at least two of the geometric patterns placed at different positions in a direction of an optical axis of the optical part.
Mirlay et al. teaches a lens with markers(Fig. 1, 15 and 16) that indicates tilt of the intraocular lens(abstract) for the purpose of aligning the optical center of the lens with a visual axis  of a pupil of the mammalian eye to improve the visual quality and to prevent an aberration. 
Therefore it would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to modify the markers of Wiechmann et al. et al. to be misaligned as taught .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiechmann et al. (US 2011/0264209) in view Silvestrini (US 2006/0235428).

Referring to claim 5, Wiechmann et al. discloses marks(16) of geometric patterns (Fig. 2-8) provided at different positions(paragraph 13).  
Wiechmann et al. lacks a detailed description of the mark indicating a depth position.
Silvestrini teaches a marker in the same filed of endeavor for facilitating depth position of an inlay(paragraph 242, marker 2154) for the purpose of identifying and locating the lens. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the marker of the lens of Wiechmann et al. to have the depth position marker as taught in Silvestrini in order to identify and locate the lens. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0118836 discloses markings places on intraocular lenses for alignment purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774